DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/08/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter to the independent claims.  References Nijasure et al. U.S. Patent No. 11,010,862 in view of Fahs et al. U.S. Pub. No. 2014/0168245 and Howes et al. U.S. Pub. No. 2017/0053374, Surti et al. U.S. Pub. No. 2018/0300951, Feeney U.S. Pub. No. 2019/0156528 and Fujimaki JP 2001-289805A are made of record as teaching the art of dynamic buffering control for compute work distribution.  However, none of the prior art teach or suggest:  
from claims 1 and 16 – “wherein the graphics processor is configured to dynamically adjust a limit on the number of entries used in the buffer circuitry based on information indicating complexity of the compute kernel, including to reduce the limit on the number of entries for a first compute kernel that is indicated as complex, thereby improving balance of compute work distributed to the portions of shader circuitry.”
from claim 12 – “adjusting, by the graphics processor, a limit on the number of entries used in the buffer circuitry based on information indicating complexity of the compute kernel, including reducing the limit on the number of entries for a first compute kernel that is indicated as complex, thereby improving balance of compute work distributed to the portions of the shader circuitry.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response for Continued Examination, filed 8/08/2022, with respect to 35 U.S.C. § 112(a) Rejection of claims 1, 12 and 16 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) Rejection of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Response for Continued Examination, filed 8/08/2022, with respect to 35 U.S.C. § 103 Rejections of claims 1-4, 9, 11-13, and 16 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donna J. Ricks/Examiner, Art Unit 2612 




/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612